Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 3, and 5-6 are pending.

2. Applicant has overcome the prior rejection under 35 USC 112 because applicant has amended the claims to remove the IgG “like” terminology.

3.  Applicant has overcome the rejections under 35 USC 102 and 35 USC 103. 

The closest prior art was considered to be Igawa (US 2014/0363428) which was discussed in the prior OA. Igawa as previously noted teaches antigen-binding molecules which include a modified FcRn-binding domain where positions at the currently claimed 254, 308 and 434 are modified. As noted by applicant, however, Igawa does not teach or suggest the currently claimed combination of 254T, 308P and 434A. The secondary references at most teach that some of these claimed positions can be substituted with the claimed amino acids but still do not teach the currently claimed combination (see for example Lansing (US 2021/0221917) which at Table 4 merely lists in table format many amino acid positions with possible amino acids.

In addition, applicant has presented evidence that the claimed combination resulted in unexpected advantages such as having better pharmacokinetics than an anti-PD-1 antibody with the same sequence but not having the claimed modification combination in the FcRn-binding site (see example 6). 

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 1-4 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,858,433.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the ‘433 Patent claims a monoclonal antibody or an antigen-binding fragment thereof which includes a FcRn binding site with a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 (see claims 1-2).

As is evidenced by the sequence alignment below (UserSeq1 = SEQ ID NO: 1 of the current H8L2 antibody which includes T, P and A at positions 254, 308 and 434, respectively –see p. 7 of the specification as filed of the current application) (userSeq2 = SEQ ID NO: 1 of the ‘433 patent), the SEQ ID NO: 1 claimed by the ‘433 Patent is considered to include a T, P and A at positions 254, 308 and 434 respectively because it has a 100% sequence identity to the sequence for the heavy chain of a humanized H8L2 antibody which includes these substitutions in the FcRn-binding site of the heavy chain constant region (see the current specification as filed at line 25). 

100.0% identity in 445 residues overlap; Score: 2376.0; Gap frequency: 0.0%

UserSeq1       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
UserSeq2       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
                 ************************************************************

UserSeq1      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
UserSeq2      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
                 ************************************************************

UserSeq1     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
UserSeq2     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
                 ************************************************************

UserSeq1     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
UserSeq2     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
                 ************************************************************

UserSeq1     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
UserSeq2     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
                 ************************************************************

UserSeq1     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
UserSeq2     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
                 ************************************************************

UserSeq1     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
UserSeq2     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
                 ************************************************************

UserSeq1     421 FSCSVMHEALHAHYTQKSLSLSLGK
UserSeq2     421 FSCSVMHEALHAHYTQKSLSLSLGK
                 *************************


The SEQ ID NO: 1 claimed by the ‘433 Patent is accordingly considered to be a species of the current claims to a modified IgG antibody having mutations at positions 254, 308 and 434 in the FcRn-binding site of the H constant region which are T, P and alanine respectively. As species they anticipate the instant claims (see MPEP § 804 II.B.1). 

Note that while applicant has filed a terminal disclaimer (TD), the TD is deficient for the following reasons:

The terminal disclaimed was filed under 37 CFR 1.321(d), which allows an applicant to obviate a double patenting rejection based upon a patent or application that is not commonly owned and was disqualified as prior art as the result of activities undertaken within the scope of a joint research agreement.  In the present situation, there is no evidence that a joint research agreement existed, nor is the conflicting patent (U.S. 10,858,433) a prior art reference that had been disqualified under 37 CFR 1.104(c)(4)(ii) or (c)(5)(ii).


6. Claims 5-8 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,858,433, in view of  Igawa et al. (US 2014/0363428).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the ‘433 Patent claims a monoclonal antibody, which is considered the IgG or an antigen-binding fragment thereof which includes a FcRn binding site with a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 (see claims 1-2).

As is evidenced by the sequence alignment below (UserSeq1 = SEQ ID NO: 1 of the current H8L2 antibody which includes T, P and A at positions 254, 308 and 434, respectively –see p. 7 of the specification as filed of the current application) (userSeq2 = SEQ ID NO: 1 of the ‘433 patent), the SEQ ID NO: 1 claimed by the ‘433 Patent is considered to include a T, P and A at positions 254, 308 and 434 respectively because it has a 100% sequence identity to the sequence for the heavy chain of a humanized H8L2 antibody which includes these substitutions in the FcRn-binding site of the heavy chain constant region (see the current specification as filed at line 25). 

100.0% identity in 445 residues overlap; Score: 2376.0; Gap frequency: 0.0%

UserSeq1       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
UserSeq2       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
                 ************************************************************

UserSeq1      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
UserSeq2      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
                 ************************************************************

UserSeq1     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
UserSeq2     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
                 ************************************************************

UserSeq1     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
UserSeq2     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
                 ************************************************************

UserSeq1     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
UserSeq2     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
                 ************************************************************

UserSeq1     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
UserSeq2     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
                 ************************************************************

UserSeq1     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
UserSeq2     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
                 ************************************************************

UserSeq1     421 FSCSVMHEALHAHYTQKSLSLSLGK
UserSeq2     421 FSCSVMHEALHAHYTQKSLSLSLGK
                 *************************

The SEQ ID NO: 1 claimed by the ‘433 Patent is accordingly considered to be a species of the current claims to a modified IgG-like antibody having mutations at positions 254, 308 and 434 in the FcRn-binding site of the H constant region which are T, P and alanine respectively. As species they anticipate the instant claims (see MPEP § 804 II.B.1). 

The ‘433 does not claim a method for preparing the modified IgG-like antibody which includes the steps of generating nucleic acid encoding the antibody, constructing an expression vector that includes the nucleic acid sequence encoding the antibody and transfecting an antibody producing cell with the expression vector (claim 5) where the antibody producing cell is a 293 cell (claim 6).

However, these steps would have been obvious as discussed supra with respect to Igawa, which as discussed supra, teaches that the antibodies having modifications in the Fc region at 254, 308 and 434 include for example humanized antibodies where the DNA encoding the antibody can be inserted into an expression vector and introduced into a host cell (“transfecting” to produce the antibody (¶s293-295, 468, 475), including HEK293 cells (¶472).

Note that while applicant has filed an TD. The TD is deficient for the following reasons:

The terminal disclaimed was filed under 37 CFR 1.321(d), which allows an applicant to obviate a double patenting rejection based upon a patent or application that is not commonly owned and was disqualified as prior art as the result of activities undertaken within the scope of a joint research agreement.  In the present situation, there is no evidence that a joint research agreement existed, nor is the conflicting patent (U.S. 10,858,433) a prior art reference that had been disqualified under 37 CFR 1.104(c)(4)(ii) or (c)(5)(ii).

7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 10, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644